Citation Nr: 0101553	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  96-51 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971.  He served in Vietnam from March 1970 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


REMAND

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2000).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000). 

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).  If a claimed 
inservice stressor is related to combat, service department 
evidence showing combat service or a combat citation are 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary.  Id.

In December 1997, the Board remanded this case for further 
development, to include efforts to attempt and verify claimed 
stressors.  In accordance with the remand, the RO provided 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) with the veteran's statement and other 
documents.  Significantly, however, the attachment to the 
RO's October 1998 request to the USASCRUR did not 
specifically list the specific names discussed in the prior 
remand, and the USASCRUR's report did not address both 
soldiers named by the appellant.  Moreover, since that 
October 1998 request the veteran has offered a May 2000 
affidavit which offers additional information pertaining to 
the death of a soldier with a similar name who suffered 
injuries like those previously described.  The affidavit also 
provides information relative to that injured soldier's 
proximity to the appellant's position during a sniper attack.  
As information held by the United States may be beneficial to 
the appellant's claim in verifying an alleged stressor 
further development is in order in light of the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In this regard, in November 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law.  This act introduces several fundamental 
changes into VA's adjudication process.  As these procedures 
could not have been followed by the RO at the time of the 
above referenced rating decision, and as these procedures are 
more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Under Section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A(b)), VA must make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  With regard to records from a Federal department or 
agency, however, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added)  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  Therefore, the efforts to verify the veteran's 
reported stressors must continue.  If the necessary 
information is ultimately not available, the RO must secure 
written evidence to that effect, and provide appropriate 
notice in accordance with the law to be codified at 38 U.S.C. 
§ 5103A(b)(2).  

With regard to the requirement for a diagnosis of PTSD, as 
discussed in the 1997 remand, the veteran has been diagnosed 
with PTSD on numerous occasions since September 1994.  
However, as previously noted, all diagnoses of PTSD appear to 
be based solely on the veteran's own self reported history.  
As an examination based on a questionable history is 
inadequate for rating purposes, West v. Brown, 7 Vet. App. 
70, 77-8 (1994), the Board concludes that if, and only if, a 
stressor can be verified, a new examination of the veteran 
should be conducted where the examiner has an accurate and 
verified history of the appellant's military service.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the USASCRUR, 
7798 Cissna Road, Springfield, Virginia 
22150, and request that they attempt to 
verify each alleged stressor.  In this 
respect, the USASCRUR should specifically 
attempt to verify whether veterans named 
Bob Schaefer, Bob Shaver, Tom Tomson, or 
a Specialist Thomas were members of the 
appellant's unit, or members of another 
unit working on Highway QL-1, during the 
term from March 1970 to March 1971.  If 
so, the USASCRUR should identify whether 
any of these soldiers were killed or 
wounded during that period.  The RO 
should provide USASCRUR with copies of 
all of stressor statements, a copy of 
this instruction paragraph, the May 2000 
statement from a fellow veteran, and 
copies of the appellant's "201 file;" and 
DD-214.  

2.  Following receipt of the report by 
the USASCRUR, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified.  If no combat stressor 
has been verified, the RO should so 
state.  The report is then to be added to 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  If, and only if, a stressor is 
verified, then the RO should schedule the 
veteran for a psychiatric examination.  
The examination report should reflect a 
review by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is found to be present (which 
conforms to DSM-IV), the examiner should 
specify (1) what verified stressor is 
sufficient to produce PTSD in the 
veteran; (2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD have been met; and 
(3) whether there is a link between the 
current symptomatology and the stressor 
or stressors in service whose occurrence 
has been established.  The examination 
report should include a complete 
rationale for all opinions expressed, and 
should be typed.  All necessary special 
studies or tests, including psychological 
testing and evaluation, should be 
accomplished as part of this examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken. 

Thereafter, the claim of entitlement to service connection 
for PTSD should be readjudicated under all applicable 
statutes and regulations, including 38 C.F.R. § 3.304(f) 
(1996) and (2000).  If the benefit sought on appeal remains 
denied, the veteran and representative should be furnished a 
supplemental statement of the case.  The veteran and 
representative should then be given the opportunity to 
respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


